             Case 1:19-cv-03549-RC Document 59 Filed 03/19/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


S.A.P., et al.,

                  Plaintiffs,

                  v.                                                             Case No.: 19-cv-3549

MERRICK GARLAND,1 et al.,

                  Defendants.


             Stipulation and Joint Motion to Extend Time to Respond to Court Order

        The parties jointly stipulate and move the Court to extend the deadline for the parties to

meet and confer and submit a joint status report by two weeks, until April 5, 2021.

        The reasons for the Stipulation and Motion are:

        1.        On March 8, 2021, the Court ordered the parties to meet, confer, and submit a

joint status report on or before March 22, 2021, providing the parties' position(s) on whether the

reported changes in the new administration's immigration policies have any effect on the claims

briefed in the parties' pending cross-motions for summary judgment.

        2.        As of January 20, 2021, there is new leadership at the United States Departments

of Justice and Homeland Security due to the change in administration. Additional time to

respond to the Court’s order is needed to allow the new leadership at the Departments of Justice

and Homeland Security to become familiar with the issues in this case, and determine how to

respond to the Court’s order.




1
 On March 11, 2021, Merrick Garland was sworn in as Attorney General of the United States, automatically
substituting for William Barr, former Attorney General, as a party in accordance with Federal Rule of Civil
Procedure 25(d).


=
            Case 1:19-cv-03549-RC Document 59 Filed 03/19/21 Page 2 of 3




       3.      Plaintiffs believe that, absent a change in position by the government, the Court

should proceed expeditiously to decide the pending cross-motions for summary judgment.

However, Plaintiffs do not object to extending the joint status report deadline by two weeks so

that the government can first consider, and the parties can discuss, whether there is any change

in the government’s position that might impact the scope or resolution of those issues.

       4.      The parties therefore stipulate and jointly move that the Court enter an order

extending the parties’ time to file the joint status report. The parties submit that this scheduling

request is not for the purpose of undue delay, and the proposed schedule will not prejudice either

side. Nor will there be any additional burden placed upon this Court in resolving the parties’

motions. Good cause, therefore, exists for the parties’ stipulated request.

Dated: March 19, 2021

Respectfully submitted,

BRIAN M. BOYNTON                                       /s/ Amanda Shafer Berman
Acting Assistant Attorney General                      Tracy A. Roman (#443718)
                                                       Amanda Shafer Berman (#497860)
WILLIAM C. PEACHEY                                     Jared A. Levine (pro hac vice)
Director                                               Mara R. Lieber (pro hac vice)
                                                       CROWELL & MORING LLP
EREZ REUVENI                                           1001 Pennsylvania Ave., N.W.
Assistant Director                                     Washington, D.C. 20004
                                                       (202) 624-2500
CHRISTINA P. GREER                                     troman@crowell.com
Senior Litigation Counsel
                                                       Victoria Neilson (pro hac vice)
/s/ Lauren C. Bingham                                  Bradley Jenkins (#MD0110)
LAUREN C. BINGHAM                                      Michelle Mendez (pro hac vice)
Senior Litigation Counsel                              Rebecca Scholtz (pro hac vice)
Office of Immigration Litigation                       CATHOLIC LEGAL IMMIGRATION
U.S. Department of Justice, Civil Division             NETWORK, INC.
P.O. Box 868, Ben Franklin Station                     8757 Georgia Ave., Suite 850
Washington, DC 20044                                   Silver Spring, MD 20910
Tel.: 202-616-4458                                     (301)565-4820
Email: lauren.c.bingham@usdoj.gov                      bjenkins@cliniclegal.org
Attorneys for Defendants                               Attorneys for Plaintiffs



=
           Case 1:19-cv-03549-RC Document 59 Filed 03/19/21 Page 3 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


S.A.P., et al.,

                  Plaintiffs,

                  v.                                                    Case No.: 19-cv-3549

MERRICK GARLAND, et al.,

                  Defendants.


                                      [PROPOSED] ORDER


        For the reasons set forth in the parties’ Stipulation and Joint Motion to Extend Time to

Respond to Court Order, that Motion is hereby GRANTED.

        The parties’ time to file their joint status report in response to this Court’s order of March

8, 2021 is hereby extended to April 5, 2021.




        ENTERED this ___ day of March, 2021                    ________________________
                                                               United States District Judge




=
